ALLOWANCE
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Judson Champlin on 3/11/2021.

The application has been amended as follows: 
Claim 9, line  4, the phrase "the touch panel"  is changed to   -- a touch panel --.
Claim 9, lines  23-24, the phrase "having a shape of hexagonal"  is changed to   -- having a hexagonal shape  --.

REASONS FOR ALLOWANCE
Claim(s) 9-13, 15-18, 20-21, and 23-25 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to disclose, alone or in reasonably sufficient combination, a touch display panel with pixels and a touch panel stacked on a base substrate where each pixel has an organic light emitting layer and the touch panel has a plurality of touch electrodes and dummy electrodes in a metal mesh structure in a same layer formed in the manner, direction, and arrangement as specifically described in claim 9.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M STONE whose telephone number is (571)270-5310.  The examiner can normally be reached on 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M STONE/Examiner, Art Unit 2628      

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628